United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2150
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Jeffrey Glenn Holt,                      * Northern District of Iowa.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: December 27, 2007
                                 Filed: January 9, 2008
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Jeffrey Holt appeals the sentence the district court1 imposed after revoking his
supervised release, arguing that his sentence is unreasonable. We affirm.

       Specifically, we hold that Holt’s 24-month prison sentence is reasonable, as it
is below the statutory maximum, and it resulted from the district court’s consideration
of appropriate factors under 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(e)(3) (upon
revoking supervised release, court may require defendant to serve in prison all or part

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
Northern District of Iowa.
of supervised release term authorized for offense, without credit for time served on
post-release supervision, maximum prison sentence is 5 years if offense underlying
supervised release was Class A felony); United States v. White Face, 383 F.3d 733,
740 (8th Cir. 2004) (district court fashioning revocation sentence must consider
relevant matters and state some reason for its decision; court adequately considered
§ 3553(a) factors where it showed awareness of supervised-release violations, criminal
history, suggested Guidelines Chapter 7 range, and statutory maximum).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -2-